          Case 2:20-cv-01973-RJC Document 23 Filed 03/05/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARTH NEWMAN,                                          )
                                                       )
                Plaintiff,                             )
                                                       )
        v.                                             )        C.A. 2:20-CV-01973-RJC
                                                       )
POLLOCK COHEN, LLP, STEVE COHEN,                       )
CHRISTOPHER K. LEUNG, and ADAM                         )
POLLOCK,                                               )
                                                       )
                Defendants.

                                  MEMORANDUM ORDER
Robert J. Colville, United States District Judge
       Presently pending before the court is Plaintiff Darth Newman’s Renewed Motion for

Preliminary Injunction (ECF No. 8) and brief in support (ECF No. 13), to which Defendants

Steve Cohen, Christopher K. Leung, Adam Pollock, and Pollock Cohen, LLC (collectively,

“Defendants”) have filed a Brief in Opposition. (ECF No. 10). For the reasons stated herein, the

motion will be denied.

       Plaintiff is a former attorney at the law firm Pollock Cohen, LLP, who sues for alleged

unpaid compensation from contingency recoveries received by the firm after he left the firm.

Plaintiff seeks injunctive relief as stated in his proposed Order: “Defendants are hereby

preliminarily enjoined to escrow the disputed portions of any contingency recoveries received by

Defendants after Newman’s Separation Date.” (ECF No. 8-5).

       Federal Rule of Civil Procedure 65(a) grants federal courts the authority to issue

preliminary injunctions. In their Brief in Opposition to the Motion for Preliminary Injunction,




                                                   1
           Case 2:20-cv-01973-RJC Document 23 Filed 03/05/21 Page 2 of 4




Defendants argue the Court lacks authority to grant injunctive relief1 seeking to have funds

placed in escrow to ensure their availability to satisfy a judgment of monetary damages.

         On February 11, 2021, the Court held a telephonic status conference to discuss this and

the then-pending motion to dismiss. The court encouraged counsel to attempt to come to an

amenable solution to their dispute, and noted in the hearing memo from said conference that

should counsel not reach an agreement as to the concerns raised in the motion for preliminary

injunction, “the parties have conceded that the Court has sufficient briefing on the issue of the

Court’s authority to enter a preliminary injunction as to plaintiff’s claim for monetary damages.”

(ECF No. 16). On February 22, 2021, counsel advised in a Joint Status Report they had reached

an impasse. (ECF No. 20).

         On February 17, 2021, Plaintiff filed an Amended Complaint (“Am. Compl.”). At Count

I Plaintiff names all defendants and asks the court to enter a declaratory judgment.2 At Count II

Plaintiff alleges violations of the Pennsylvania Wage Payment and Collection Law, 43 P.S. §

260.1 et seq. as to all defendants. Count III alleges breach of contract as to Pollock Cohen, LLP.

Count IV alleges unjust enrichment, plead in the alternative, as to all defendants. At Count V




1
  The well-known four factor standard, which we do not apply at this juncture, would require a hearing. American
Express Travel Related Servs., Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012).
2
  Plaintiff seeks a declaration:
   i. Declaring the Plaintiff’s Employment Contract with Defendants valid and enforceable.
   ii. Requiring Defendants to provide a list of all matters for which they were engaged as of March 25, 2020 within
5 days of this order.
   iii. Requiring Defendants to provide notification to Plaintiff of the resolution of any such matters or portions of
matters and the amount of The Firm’s share of any contingency recoveries defined as including both fee awards and
The Firm’s portion of any contingency wins, settlements or other awards and calculated before deductions for
overheads, compensation, non-case specific expenses, or reimbursed expenses within 5 days of any such resolution
or partial resolution.
   iv. Requiring Defendants to pay to Plaintiff 10% of all contingency recoveries received by Defendants for any
such matters for the first $2 million of recoveries each year and then 5% thereafter within 5 days of the funds
“clearing” The Firm’s IOLTA account.
   v. Such other relief as the Court deems just and appropriate


                                                          2
           Case 2:20-cv-01973-RJC Document 23 Filed 03/05/21 Page 3 of 4




Plaintiff alleges breach of fiduciary duty, plead in the alternative, as to all defendants. Count VI

alleges promissory estoppel, plead in the alternative, as to all defendants.

         In their Brief in Opposition, Defendants cite to numerous cases in support of the

proposition that a preliminary injunction is inappropriate when the motion seeks relief in the

form of compelling a party to place funds in escrow. The case law is clear. In Grupo Mexicano

de Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 119 S.Ct. 1961, 144 L.Ed.2d 319

(1999) the Supreme Court held that a federal district court lacks the authority to freeze assets in

an action for damages where no lien or equitable interest in the assets is claimed.3 527 U.S. at

332–33, 119 S.Ct. 1961; see also Karpov v. Karpov, 555 F. App'x 146, 147 n.2 (3d Cir. 2014)

(affirming district court’s determination that it “lacked the authority” to issue an injunction

preventing the defendant from transferring assets); see also NVR, Inc. v. Majestic Hills, LLC,

2019 WL 4673225 *2 (W.D. Pa. Sept. 25, 2019) (Ranjan, DJ) and cases cited therein. In short,

where only damages are sought and no prior judgment has been entered, the Court may not grant

an asset freeze.

         Plaintiff attempts to cast this cause of action as one sounding in equity.

         Defendants promised to pay Mr. Newman a portion of their contingency
         recoveries as a core portion of his compensation structure as stated in the contract:
         “[i]n addition to the above [referring to the ten thousand per month plus interest]:
         [w]e will pay you an annual bonus of 10% of all ‘contingency recoveries.’” Mr.
         Newman is not seeking an injunction on unsecured claims or general
         undifferentiated company funds but rather the specific portion of identifiable
         contingency recoveries owed to him under the contract.




3
  After reviewing the legal history of pre-judgment attachment under early English law, the Supreme Court in Grupo
decided that “such a remedy was historically unavailable from a court of equity,” and would create a “new rule
[that] could radically alter the balance between debtor's and creditor's rights.” Therefore, the Supreme Court held the
District Court had no authority to issue a preliminary injunction preventing petitioners from disposing of their assets
pending adjudication of respondents' contract claim for money damages. Id. at 331.

                                                          3
           Case 2:20-cv-01973-RJC Document 23 Filed 03/05/21 Page 4 of 4




(ECF No. 14 at 5). He also argues that there is a public interest exception to Grupo; in this

instance, he argues, the public has an interest in relying on attorneys not to spend contested funds

when there is a dispute regarding ownership of said funds, as governed by the Rules of

Professional Conduct. Yet absent from Plaintiff’s argument is citation to any legal authority that

such an exception has ever been applied in the context of this case. In fact, in the most recent

Joint Status Report, Plaintiff’s counsel appears to have conceded the lack of such legal

precedent:

        On February 22, 2021 . . . Defendants’ counsel contacted Plaintiff’s counsel and
        stated that Defendants withdrew their offer and did not plan to put forth an
        alternative resolution unless Plaintiff provided them with additional case law and
        authority to support his Motion for Preliminary Injunction. . . . Plaintiff did not
        provide Defendants with any additional case law or authority and Defendants
        were not willing to engage in additional discussion.

(ECF No. 20 at 3).

        In Grupo the court held that absent an act by Congress bestowing additional power upon

the courts, the traditional rule remains that the federal courts have no equity power to restrain a

defendant from controlling or alienating its assets pending a decision in an action for money

damages and before any judgment is entered. Id. at 333. Accordingly, because we have no

authority to freeze Defendants’ funds to help ensure satisfaction of a judgment should Plaintiff

prevail on the underlying legal claim, the motion for preliminary injunction will be denied.

        AND NOW, this 5th day of March, 2021, Plaintiff’s Motion for Preliminary Injunction

(ECF No. 8) be and the same is hereby DENIED.

                                                       BY THE COURT:
                                                       /s/ Robert J. Colville
                                                       Robert J. Colville
                                                       United States District Judge


Cc: Record counsel via CM-ECF
                                                   4
